METHOD FOR ASSESSING THE STATE
OF AN INTERNAL COMBUSTION ENGINE



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated Jan. 28, 2021.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112(a)

In accordance with 35 U.S.C. 112(a), the specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Newly added claims 14 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement because the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 14 requires that the step of assessing the state of the engine (as per claim 1) includes calculating work for each of the reference cylinder, first cylinder, and the further cylinder. However, the Applicant’s specification is silent as to how the work for each of the reference cylinder, first cylinder, and the further cylinder is calculated. As such, one having ordinary skill in the art in possession of the Applicant’s disclosure would not have the understanding as to how to calculate such work without undue experimentation. Furthermore, no evidence is present to suggest otherwise.

Claim 15 requires that the step of assessing the state of the engine (as per claim 1) includes calculating performance for each of the reference cylinder, first cylinder, and the further cylinder. However, the Applicant’s specification is silent as to how the performance for each of the reference cylinder, first cylinder, and the further cylinder is calculated. Furthermore, the specification is silent as to the specific meaning of the phrase “performance of a cylinder”. As such, one having ordinary skill in the art in possession of the Applicant’s disclosure would not have the understanding as to how to calculate such performance without undue experimentation, for no evidence is present to suggest otherwise.


35 U.S.C. § 112(b)

In view of the Applicant’s amendments to the claims, the rejection of claims 1 - 13 under 35 U.S.C. 112(b) as set forth in the previous Office Action (Oct. 06, 2020) has been overcome.

However, based on the amendments to the claims, claims 1 and 4 - 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.
Specifically, the Applicant has amended independent claim 1 by adding the requirement that after the measurement of pressure in the further cylinder, the further pressure measurement signal and the reference measurement signal are simultaneously transmitted to the evaluation unit. However, the claim sets forth prior to this step that the reference measurement signal is transmitted to the evaluation unit. Thus confusion exists as to when the reference measurement signal is actually transmitted to the evaluation unit.    

35 U.S.C. § 103

Claims 1 and 4 - 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (4,744,244).

With respect to independent claim 1, Tanaka sets forth a method for assessing the state of an internal combustion engine (10) having a plurality of cylinders with a first pressure sensor 

(12) and a second pressure sensor (12), which are connected to an evaluation unit (24), the method comprising:
measuring a cylinder pressure of the plurality of cylinders with the first and second pressure sensors (12), characterized in that the first pressure sensor measures a pressure of a cylinder of the engine and generates a corresponding measurement signal and that the second pressure sensor measures a pressure of a different cylinder and generates a corresponding measurement signal (Fig. 1; each cylinder has a corresponding pressure sensor 12 for measuring a pressure there within and generating a measurement signal);
transmitting the measurement signals to the evaluation unit (Fig. 1);
measuring a cylinder pressure of another cylinder (Fig. 1shows multiple cylinders with corresponding pressure sensors 12);
generating a further measurement signal indicative of sensed pressure by the second pressure sensor (pressure sensor 12 which corresponds to the second pressure sensor above continuously measures pressure and continuously generates measurement signals); and
assessing the state of the engine by comparing (24) the measured pressures of the reference cylinder, first cylinder, and further cylinder (abstract).

While Tanaka shows a multi-cylinder engine with a corresponding pressure sensor in each cylinder to measure a pressure in that cylinder and then output the pressure sensor signal to an evaluation unit, Tanaka fails to label one cylinder as a reference cylinder and the signal from the corresponding pressure sensor as a reference measurement signal as claimed.
However, it would have been obvious to one having ordinary skill in the art armed with 

the Tanaka teaching to deem one of the cylinders as the reference cylinder, the corresponding pressure sensor of that cylinder as the reference pressure sensor, and the corresponding pressure sensor signal of that pressure sensor as the reference measurement signal.
The motivation being that Tanaka sets forth that the currently measured pressure is compared to the pressure of the preceding cylinder based on the firing order. As such, the pressure of the preceding cylinder can be deemed as the reference measurement signal of the reference cylinder because the current pressure is being compared to that previous pressure.

With respect to claim 4, Tanaka sets forth comparing the further measurement signal of the further cylinder to the measurement signal of the earliest cylinder (ie. reference cylinder) by the evaluation unit (24).

With respect to claims 5 and 10, Tanaka sets forth mathematically correcting, via the evaluation unit, the differences between the measurement signals on the basis of a changing operating state of the engine. (Fig. 3 and col. 5, lines 5+).

With respect to claims 6 and 11, Tanaka sets forth assigning, via the evaluation unit, the measurement signals of the pressure sensors to a crank angle of a crankshaft (col. 3, lines 48+).

With respect to claims 7 and 12, Tanaka sets forth that during the measurements of the first and second pressure sensors, a sensor (32) determines the crank angle of the crankshaft (34) and transmits said angle to the evaluation unit (col. 3, lines 48+).

With respect to claims 8 and 13, Tanaka sets forth determining the crank angle of the crankshaft, via the evaluation unit, on the basis of the measurement signals of the pressure sensors (col. 3, lines 22+).

With respect to claim 9, Tanaka sets forth that after measurement of the first measurement signal of the first cylinder with the second pressure sensor, measuring a further cylinder which is different from the reference cylinder (Fig. 1shows multiple cylinders with corresponding pressure sensors 12) which all output signals to the evaluation unit (24); and
simultaneously transmitting the further measurement signal and the reference measurement signal to the evaluation unit (Fig. 1 shows transmitting the corresponding signals of the plurality of pressure sensors to the evaluation unit 24).


Response To Arguments

The Applicant’s argument that claim 1 has been amended and thus the rejection of claims 1 - 13 under 35 U.S.C. 103 over Tanaka (4,744,244) is moot has been considered but is not persuasive. The Applicant has amended claim 1 by incorporating the subject matter of claims 2 and 3 therein. However, claims 2 and 3 were also previously rejected over Tanaka. As such, claim 1 is not distinct over Tanaka for the reasons previously set forth regarding claims 1 - 3 and further elaborated on above.


CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant can use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/Eric S. McCall/Primary Examiner, Art Unit 2856